UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6644



EDWARD D. SMALLS,

                                              Petitioner - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; AT-
TORNEY GENERAL OF THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-95-1298-3-6BC)


Submitted:   October 17, 1996              Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Edward D. Smalls, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss
the appeal on the reasoning of the district court. Smalls v. South
Carolina Dep't of Corr., No. CA-95-1298-3-6BC (D.S.C. Mar. 22,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2